Citation Nr: 0325719	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-07 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a demyelinating disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1943 to April 1946.

This appeal to the Board of Veterans Appeals is from rating 
action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which held that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a disorder 
manifested by debilitating demyelination.


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for a disability involving the arms, feet, legs 
and hips in March 1990.  

2.  Additional evidence, including medical opinions, which 
has been submitted since the Board's 1990 denial of the claim 
of service connection, bears directly and substantially on 
the specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Evidence of record and resolution of doubt establish that 
the veteran's current progressively debilitating 
demyelinating disorder may or may not have developmental 
underpinnings which preexisted service; but in any case, the 
disorder increased beyond natural progress in and/or as a 
result of service.  


CONCLUSIONS OF LAW

1.  The additional evidence presented since the 1990 Board 
decision is new and material, and the claim for service 
connection for a disability involving a progressive 
demyelinating disorder has been reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2002).

2.  A chronic progressive demyelinating disorder was either 
incurred in or aggravated as a result of service.  38 
U.S.C.A. §§ 1110, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

It can be stipulated that adequate development and 
notification has taken place that all due process has been 
effectuated pursuant to pertinent regulations, all in the 
best interests of the veteran, and without prejudice to him.

Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).   

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and a chronic neurological disorder becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service to include a pre- 
existing chronic disease, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (as amended, 67 Fed. 
Reg. 67,792-3 (November 7, 2002).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during, the veteran's service.  See 38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2002).

Under VA laws and regulations, such disorders are considered 
congenital and developmental in nature and are not deemed 
compensable diseases for VA purposes. 38 C.F.R. § 3.303(c) 
(2002).  However, under certain circumstances, service 
connection may be granted for such disorders if shown to have 
been aggravated during service.  See VAOPGCPREC 82-90 (July 
18, 1990).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific  finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in- service activity and the 
deterioration of his pre-service disability. Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. 38 C.F.R. § 3.306(b) (2002).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, op. cit.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2002); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.

This means the base line against which the Board is to 
measure any worsening of a disability is the appellant's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom-free when he enlisted.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 
However, once the claim is reopened, the presumption that it 
is credible and entitled to full weight no longer applies.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

At the time of the 1990 Board decision, of record were the 
veteran's service records which reflected complaints of a 
variety of nature including of the left knee for which 
definitive diagnosis could not be ascertained.

Also of record in 1990 were post-service clinical records 
including from WBM, M.D., who saw the veteran in 1988 and 
diagnosed a central nervous system disorder of a 
demyelinating nature.

Also of record were statements dated in 1989 from MHR, M. D., 
relating to the veteran's slowly progressive disability which 
the veteran said had started while he was in service.  The 
physician's opinion was that this was a hereditary muscle 
disease which appeared to have become symptomatic while the 
veteran was in service, and had become progressively 
debilitating as time went on since then.

Affidavits were also received from service comrades who 
reported that the veteran had had some problems while in 
service involving his foot, leg and hip and that he had had 
difficulty getting around as a result. 

The Board held in the 1990 decision that no disorders 
involving the veteran's extremities had been diagnosed in 
service; and that there were insufficient bases for 
associating any disorder which had been diagnosed decades 
after service with the symptoms described in service.  

Since the Board's decision in 1990, extensive post-service 
and current private medical evidence has been submitted 
showing that the veteran has symptoms of a wide-ranging 
progressively debilitating disorder involving demyelization.  
Copies of a few additional clarifying service clinical 
records were also added to the file.  

Various observations have been made to the effect that the 
veteran manifests a type of scapulo-peroneal dystrophy with 
variants described as scapulo-ilio-peroneal dystrophy which 
is often associated with cardiomyopathy and possible sleep 
apnea.

Additional observations from WBM, M.D., included that the 
veteran's central nervous system disorder was probably of a 
demyelinating nature and was slowly progressive in nature, 
having started decades before.  

Reports of overall evaluations and assessments by CVM, M.D., 
are also of record starting in 1988.  The veteran had given a 
history of having developed ankle problems in service after 
having difficulties going over a wall; that since then in 
service, he had problems with his shoes and other 
difficulties, and general lower extremity and later back 
problems with foot drop.  The veteran knew of no one else in 
his family with neuromuscular disease.  Dr. VM felt that the 
veteran probably had muscular dystrophy of the limb girdle 
type.  He indicated that he had referred the veteran to an 
expert with regards to neuromuscular disease, Dr. CVM, for 
further evaluations.

Other statements were submitted from Dr. R including dated in 
1998 but partly, apparently, not previously considered, to 
the effect that the veteran was felt to have

(p)resented with a long history of slowly 
progressive difficulty with walking and 
weakness.  He states that this trouble 
began while he was in the service, and he 
relayed a complicated medical illness at 
that time.  This, he states, is 
documented in his Army medical records.  
Since that time, he states that he has 
developed slowly progressive increasing 
weakness with his gait.

The physician's examination further revealed that the veteran 
had

loss of bulk in the pectoralis, supra- 
and infraspinatus muscles, with 
hypertrophy of the deltoid and flexor 
carpi ulnaris.  There was also atrophy of 
the hamstrings and proximal hip flexors.  
He had a wide-based gait and moderate 
proximal weakness.  EMG revealed 
myopathic units in the infraspinatus, 
anterior tibialis and the short head of 
the biceps.  A muscle biopsy was 
obtained, which revealed dystrophic 
muscles.  It was my impression that this 
patient has a scapular-peroneal 
dystrophy, possibly scapulo-ileo-peroneal 
dystrophy.  This is a hereditary muscle 
disease, which appears to have become 
symptomatic while he was in the service, 
even though it has become progressively 
more debilitating to him as the years 
have gone on. 

Another statement was received, dated in April 2000, from an 
Emory University physician to the effect that the veteran was 
being followed there for muscular dystrophy with a clinical 
diagnosis of facioscapulohumeral dystrophy.  The physician 
noted that this is a progressive neuromuscular disease 
causing weakness of the face, neck, shoulder and hips and 
that it was expected to continue with increasing weakness.

Another statement was received from the neurologist who had 
seen him earlier, CVM, M.D., starting in 1988.  

The opinion Dr. M provided in December 2000 was to the effect 
that the veteran

(w)as seen by me in my office on various 
times beginning in 1988 and again in the 
year 2000.  The patient was thought by me 
to have scapula/peroneal dystrophy, the 
variant that is described as scapula 
ilioperoneal dystrophy.  In my opinion, 
the patient was probably manifesting 
symptomatology with regards to this 
illness during his period of military 
service in 1943.  It has progressed now 
to the point that he is unable to 
ambulate without assisted devices.  
[Emphasis added].

The veteran also submitted treatise materials with regard to 
muscular dystrophy disabilities; the data are of record.

The evidence submitted since the Board decision of 2000 bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself and/or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  New and 
material evidence having been received the claim is reopened, 
and to that extent the appeal is allowed. 

Moreover, after reviewing the evidence in the aggregate, 
including in association with the medical expert opinions on 
file, the Board finds that there is a reasonable basis for 
concluding that the disability manifested in service, whether 
it was of a basically hereditary nature or not, [and that 
also remains relatively unclear but is irrelevant at this 
point], was nonetheless clearly aggravated in service as 
reflected in a manifestation of symptoms well beyond what 
might have been expected in the natural course of the 
disease.  Accordingly, resolving that doubt in the veteran's 
favor, service connection is warranted for his current 
chronic progressively demyelinating disorder, characterized 
as muscular dystrophy, as being the result of service.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
demyelinating disorder is reopened; and further, service 
connection for a progressive demyelinating disorder described 
as muscular dystrophy, is allowed. 



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



